PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant, an employee of the respondent, seeks $972.00 which represents the portion of her increment increase which she did not receive during a ten year period when the amount of her increment increase was incorrectly calculated by respondent. In its Answer, the respondent admits the validity and amount of the claim, and states that there were sufficient funds expired in the appropriate fiscal years with which the correct amount of increment increase could have been paid to the claimant.
In view of the foregoing, the Court makes an award in the amount of $972.00.
Award of $972.00.